Citation Nr: 1739215	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-28 201	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a left bundle branch block (LBBB). 

3.  Entitlement to service connection for disability of both arms and both hands, other than service-connected diabetic peripheral neuropathy of both upper extremities.  

4.  Entitlement to service connection for disability of both hips and both feet, other than service-connected diabetic peripheral neuropathy of both lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from June 1967 to April 1970, and he served in the Republic of Vietnam from December 1967 to December 1968. 

This matter came before the Board of Veterans' Appeals (Board) from a January 2013 a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  That rating decision also denied service connection for disabilities of each leg.  

The Veteran's February 2013 Notice of Disagreement (NOD) specifically itemized the claims denied in January 2013 but did not disagree with the denial of service connection for disabilities of each leg.  That NOD also stated that there was disagreement with a denial of service connection of hearing loss of the left ear.  However, the January 2013 rating decision did not addressed such a claim.  Subsequently, a November 2013 rating decision denied service connection for hearing loss of the left ear but no NOD has been filed as to that rating decision.  

The Veteran and his wife testified at a hearing in April 2014 before the undersigned Veterans Law Judge (VLJ) at a videoconference.  A transcript thereof is of record.  

In May 2015 the Board denied entitlement to an effective date for service connection for diabetes mellitus, type II, prior to January 21, 2008 and also denied an increased rating for diabetes mellitus, rated 20 percent disabling.  The Board found that there was new and material evidence to reopen claims for service connection for hypertension, a LBBB, disability of both hands, disability of both arms, and disability of both feet.  Prior to de novo adjudication of those claims, and a claim for service connection for disability of both hips, the case was remanded for evidentiary development.  

Thereafter, a February 2016 rating decision granted service connection for diabetic peripheral neuropathy of all four extremities; with the right upper extremity rated 40 percent; the left upper extremity rated 30 percent, and each lower extremity rated 10 percent; all effective October 29, 2010, and resulting in a combined disability evaluation of 90 percent.  

In light of the grant of service connection for diabetic peripheral neuropathy of both upper and both lower extremities, the issues on appeal have been recharacterized as stated on the title page.  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file (now described as Legacy Content Manager Documents).  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides.  

2.  Hypertension is first shown years after service discharge and is unrelated to any event, occurrence, or illness during service, including presumptive exposure to herbicides, and is not proximately due to or aggravated by service-connected diabetes mellitus or PTSD.  

3.  LBBB is first shown years after service discharge and is unrelated to any event, occurrence, or illness during service, including presumptive exposure to herbicides, and is not proximately due to or aggravated by service-connected diabetes mellitus or PTSD.  

4.  Disability of both arms and both hands, other than service-connected diabetic peripheral neuropathy of both upper extremities, including rotator cuff and impingement syndrome of the shoulders and bilateral carpal tunnel syndrome are first shown years after service discharge and are unrelated to any event, occurrence, or illness during service, including presumptive exposure to herbicides, and is not proximately due to or aggravated by service-connected diabetes mellitus.  

5.  Disability of both hips, including any degenerative joint disease, and disability of both feet other than service-connected diabetic peripheral neuropathy of both lower extremities, is first shown years after service discharge and is unrelated to any event, occurrence, or illness during service, including presumptive exposure to herbicides, and is not proximately due to or aggravated by service-connected diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a LBBB are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for disability of both arms and both hands, other than service-connected diabetic peripheral neuropathy of both upper extremities, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

4.  The criteria for service connection for disability of both hips and both feet, other than service-connected diabetic peripheral neuropathy of both lower extremities, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in September 2012 as to the claim for service connection for disability of the hips, and by letter in January 2011 as to the other claims on appeal, the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, he was notified of the information and evidence necessary to substantiate the claims for service connection; information and evidence that VA would seek to provide; and that which he was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  They also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All identified and available post-service treatment private and VA records are on file.  The service treatment records (STRs) are on file.  In February 2016 personnel of the VA Appeals Management Center (AMC) contacted the Veteran and he indicated that he had no further evidence to submit in support of his appeal.  

The Veteran testified at a Board videoconference but has not identified any prejudice in the conduct of the hearing. See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  Following the hearing, the Board remanded the matters now on appeal for medical opinions addressing the claims for service connection.  As will be set forth below, those opinions have been obtained and are of record.  In light of the foregoing, the Board concludes that there has been full VCAA compliance.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Background

The STRs are negative for any pertinent disability except that the Veteran sustained a right elbow injury in October 1967 which was felt to possibly have caused a sprain.  All blood pressure readings during service were within normal limits but in a medical history questionnaire in conjunction with the March 1970 examination for service separation the Veteran reported having or having had high blood pressure, and foot problems consisting of athlete's feet which had been corrected.  

On VA general medical examination in October 1970 the Veteran reported that during service he had fallen down steps in 1967 and injured his right elbow.  He now felt as if a piece of bone was sticking out of that elbow.  His blood pressure readings were 156\80 and 140\70.  Examination of his right elbow was negative, and he had full range of motion of that elbow.  The diagnosis was a history of a contusion of the olecranon of the right elbow with current good function.  X-rays of the chest and right elbow revealed no abnormality.  

Private clinical records show that in April 1983 it was noted that the Veteran had developed mild hypertension in 1979.  There was no history of in the past of significant disorders of the cardiovascular system.  He had never experienced unusual spells characterized by hypermetabolic type symptoms.  In November 1983 he had a variety of symptoms including localized, lateralizing left-sided hemiparesthesias, dysequilibrium, hearing difficulty, and left facial numbness with vague visual symptoms which had been progressive over several weeks.  In December 1983 he had an episode of sudden shakings and felt very strange.  After drinking orange juice he felt better.  He suggested the possibility that there had been a problem with hypoglycemia in the past.  In June 1984 he complained of having had intermittent dizziness and unsteadiness for some time.  He had been on a hypoglycemic diet.  The assessment was vertigo of uncertain etiology.  

In September 1984 Dr. K. H. stated that the Veteran had a variety of diffuse symptom including headache, dysequilibrium, and paresthetic and anesthetic sensations, and one episode of diplopia.  After testing his blood sugar he had been placed on a diet but the symptoms had not remitted.  A physical examination found not significant abnormalities, and there was normal range of motion and normal sensations and reflexes.  The Veteran rejected the suggestion that this was psychosomatically related to stress or tension.  Later in September 1984 he was evaluated by Dr. A. S. who reported that the Veteran had had difficulty with dizziness since June 1983.  By December 1983 his evaluations pointed to a diagnosis of hypoglycemia and he was put on a diet.  After initial improvement, the dizziness returned to its prior state.  In the past an arthroscopy had been done for evacuation of a blood clot in his knee.  He did not now have hypertension but had been on medications for 8 or 9 years.  There was no history of heart trouble.  After returning from Vietnam he had had trouble with his nerves and had had some blackout spells, with tongue swallowing.  His right leg had tingled from time to time.  On physical examination reflexes and sensations were normal.  The impression was that the dizziness and headaches might be related to basilar artery migraine headaches or, alternatively, to a combination of migraine headaches with benign positional vertigo.  The Veteran was hospitalized later in September 1984 for his symptoms and a cervical spine X-ray was unremarkable.  

In January 1989 Dr. K. H. reported having treated the Veteran for hypertension and hypoglycemia.  The physician felt that these conditions could possibly be related to the Veteran's exposure to Agent Orange.  

VA outpatient treatment (VAOPT) records show that in August 2002 the Veteran's blood pressure was 153\93.  In April 2005 there was a diagnosis of hypertension.  And, as to any diabetic peripheral neuropathy, it was reported that he had a positive history of this 4 years earlier when his physician had told him that he might be pre-diabetic.  Also in April 2005 it was reported that he had bilateral impingement of both shoulders and had had surgery in 1993 for a ruptured Achilles tendon.  

A July 2005 private laboratory study revealed an elevated HGB A1C but glucose was within normal limits.  

On VA psychiatric examination in May 2007 the Veteran reported having had chronic knee pain since 1993, and having had surgery for it.  He had had bilateral shoulder problems since 1993 which had been treated with surgery.  

Records of Dr. C. show that a June 2006 EKG revealed normal sinus rhythm.  In May 2007 the Veteran had dizziness and his blood pressure was low.  When seen in an emergency room and EKG revealed a LBBB which (as reported in September 2007) was new since his prior EKG in April 2007 had not shown a LBBB.  A July 16, 2007, report shows that it was suspected that he might have had a cardiac episode related to the LBBB, and he was referred for a cardiac evaluation.  Dr. C. reported in a September 2, 2007 statement that the near syncopal episode with new onset of left bundle branch block was probably due to hypertensive heart disease.  Structural heart problems had not been shown and there was no evidence of ischemia.  On July 9, 2007, he had elevated glucose and elevated HGB A1C.  In September 2007 Dr. C. reported that the recent onset of the LBBB was probably associated with hypertensive heart disease but it could be a harbinger of ischemia.  The recent episode of dizziness with near syncope was doubted to be specifically related to the LBBB but possibly due to other factors, e.g., overheating or anti-hypertensive medication.  In September 2007 an EKG yielded findings of left ventricular hypertrophy, mild left atrial enlargement, and mild mitral insufficiency, but a myocardial perfusion study found a normal sized left ventricular cavity and normal left ventricular systolic function.  

Private clinical records of the emergency room at which the Veteran was seen in May 2007 show that in March 2007 and when seen in May 2007 he had elevated glucose levels.  

Dr. K. H. reported in August 2007 that the May 2007 episode was conceivably a transient episode of complete heart block at the time the Veteran developed his LBBB.  It was equally possible that his symptoms were prompted by hypoglycemia with a "somoyji" effect and correction of his blood sugar by the time he reached the emergency room.  It was felt that the event was less likely as not a neurological event of some kind.  In July 2008 Dr. K. H. reported that the LBBB would make the EKGs uninterpretable.  It was highly unlikely that he had a significant obstructive coronary disease.  The Veteran was informed that he might have 20 - 30 percent obstructive lesions which were totally asymptomatic and which could not under any circumstance be identified by exercise testing.  

On official examination in May 2008 the Veteran reported that he did not relate his diabetes to cardiac symptoms.  He described symptoms of claudication after walking 100 yards, which had been present for 40 years.  He was taking anti-hypertensive medication.  Cardiac tests revealed a LBBB.  The examiner stated that there were no secondary complications of diabetes related to peripheral arteries or the neurological system.  The Veteran did not have a non-diabetic condition that was aggravated by diabetes and, specifically, his essential hypertension was not aggravated by diabetes.  His LBBB was asymptomatic.  There was no diagnosis as to the symptoms related of pain in the legs while walking because there was no pathology upon which to render a diagnosis.  

Records of Dr. H. show that the Veteran complained of right hip pain in January 2008.  In February 2008 it was noted that he related having had right hip pain since February 1, 2007, but he had no history of trauma and the pain did not radiate.  Right hip X-rays revealed very mild degenerative changes and the assessment was right trochanteric bursitis, iliotibial band syndrome, for which he was injected with analgesic medication.  

On official examination in May 2008 it was reported that the Veteran had no history of diabetic ketoacidosis or hypoglycemia.  He denied having progressive weight loss.  Treatment of his diabetes was with medication and diet control.  He denied that his diabetes affected his eyes or skin.  On examination he weighed 202 pounds.  Motor and sensory functions and reflexes in the upper and lower extremities were normal.  

VAOPT records show that in September 2008 the Veteran complained of numbness and tingling of both hands for 2 months.  He had a history of bilateral shoulder rotator cuff repair, and three bilateral knee arthroscopic procedures, bilateral carpal tunnel syndrome (CTS) repairs, and right Achilles tendon repair.  In that same month electrodiagnostic testing found right CTS but no right cubital tunnel syndrome or left CTS.  Evaluation of the sensory nerves yielded findings indicative of sensory neuropathy and the Veteran was told of this and advised to better control his diabetes mellitus.  

In an April 2009 statement the Veteran reported having been treated for his blood pressure since the early 1980s.  

Records of M. D. a podiatrist from June to September 2006 show that in June 2006 the Veteran's complaints included arthritis but he denied numbness in his legs and feet.  His chief complaint was of having had foot pain for the past year which had been of sudden onset and without trauma.  He had pain in the left foot, around the middle toes.  The assessment was a Morton's neuroma.  In July and September 2006 he denied pain and swelling of the joints, cramps or weakness of the muscles.  In an April 2009 statement the podiatrist stated he had treated by Veteran for many years but old paper records had been destroyed and only those in 2006 were available.  In sum, the Veteran had bilateral moderate to severe pes planus, and bilateral hallux valgus with bunion deformities.  The podiatrist reported that "these conditions were present when [the Veteran] was in the service."  These conditions had caused pain for all the years since his service.  He had obtained partial relief via surgery.  Also, it was reported that "[h]is history related that the conditions worsened while he was in the Army and then progressed over the years since.  More recently, he has a Morton's Neuroma."  

On official psychiatric examination in July 2009 the Veteran reported that in Vietnam he had had a superficial shrapnel wound of the left foot but had not been treated for it.  

In the Veteran's application to reopen his claims in October 2010 he reported that his LBBB was due to Agent Orange and, as to the claim for disability of the feet, he had had surgery in September 2010. 

On official examination in February 2011 for evaluation of diabetes the Veteran reported that since having been diagnosed with diabetes by VA in 2009 he had had progressive loss of strength of the arms, hands, legs, and joints.  He denied ever having any requirement for insulin.  He related that hypertension had been diagnosed since the mid-1980s and that LBBB had been diagnosed by EKG in 2008.  He denied having fainting spells and denied having ever been given a diagnosis of heart failure.  He developed pain and weakness of the lower legs after walking distances but did not specify how far.  The Veteran reported that he had experienced progressive loss of strength in his arms, his hands, his legs, and his joints.  He sometimes had bilateral calf pain at rest.  The Veteran made a direct link between his diabetes and his "nerve problems" of tingling, numbness, and loss of sensation of the arms, hands, and legs because he reported that his diabetes had caused him to have intermittent spells of "nerve pain" in his arms, hands, and legs.  On examination reflexes as well as motor and sensory function of the upper and lower extremities were normal.  

The examiner reported that the Veteran had hypertension which was aggravated by diabetes.  It was stated that diabetes accelerated "arterio/athero" which caused a decrease in blood vessel elasticity which increased the propensity to develop high blood pressure.  An addendum noted that a chest X-ray was negative but an EKG revealed a LBBB.  It was commented that there was no objective evidence of hypertensive heart disease.  Also, while lab results were consistent with diabetes mellitus, type II, there was no objective evidence of diabetic neuropathy.  

Records from the Arthritis and Rheumatic Diseases clinic in 2011 show that in May 2011 the Veteran was evaluated for polyarthralgias.  He had noted increasing difficulty with fine motor skills and had had continued numbness of the hands.  He had "CT" surgery in "2007, 2008" and the numbness and tingling had "never gone again."  On examination degenerative changes were felt along the 1st metatarsophalangeal (MTP) joints.  There was no motor weakness.  The assessments were pain in multiple joints; idiopathic peripheral neuropathy, and malaise and fatigue.  In June 2011 he reported that an EMG had shown possible cervical radiculopathy causing decreased strength in the hands.  He denied radicular symptoms.  The assessment was ossification of cervical ligaments.  In December 2011 it was noted that a cervical spine MRI and the levels of abnormality did not correspond with the EMG and symptoms.  The assessments were pain at multiple joints sites and idiopathic peripheral neuropathy, not otherwise specified.  

Records of Dr. S. B. of the Williamsburg Neurology and Sleep Disorders include a May 2011 report of nerve conduction studies.  The interpretation was normal bilateral upper extremity nerve conduction studies, but there was chronic, moderate left C5, C6 thru C8 radiculopathies.  A cervical MRI was recommended.  

A June 2011 cervical MRI revealed mild broad-based disc bulging minimally effacing the ventral thecal sac at C4-5 with mild left greater than right foraminal narrowing.  

Records of Dr. S. B. of the Williamsburg Neurology and Sleep Disorders includes reports in July and August 2011 in which it was noted that the Veteran had a history of Lyme's disease, Agent Orange, and bilateral "CTR" (carpal tunnel releases).  It was noted that another physician had reported that an EMG did not correlate with an MRI.  He had had a history of loss of sensitivity and control of his hands since 2002, superimposed on left hand surgery for trauma experienced in a 1980s when he was hit by a car.  It was noted that nerve conduction studies of the upper extremities were normal but there was a suggestion of cervical radiculopathy originating from C5 - C6.  He was treated for hypercholesterolemia.  He had carpal tunnel surgery in 2003.  It was reported that nerve conduction studies found no evidence of neuropathy.  It was stated that cervical radiculopathy did not involve the forearms and hands.  The differential diagnoses included arthritis with pain syndrome and a second possibility was small fiber polyneuropathy related to diabetes, which would not be measured on nerve conduction study testing, but this would explain the Veteran's glove and stocking distribution of symptoms.  There was a notation of "small fiber neuropathy" as well as that the Veteran was to be evaluated and treated for arthritis and "diabetic neuropathy."  He was to be given Alpha lipoic acid for prevention of diabetic neuropathy progression, and it was noted that hypercholesterolemia had been associated with small fiber neuropathy.  

At the April 2014 videoconference the Veteran testified that in 2007 he was diagnosed with diabetes, for which he started taking the medication.  In about 2008 he had a black out and a bundle branch blockage.  He then developed numbness of his my hands, his feet burned, and his hips would bother him.  Specialists had informed him that his problems were not due to arthritis but were due to his diabetes.  Dr. S. B. had informed him that testing had revealed that his problems were not due to arthritis.  However, the Veteran also testified that arthritis in his neck had been found.  Page 15 of the transcript.  Also, he had been informed that there was a possibility that he had radiculopathy of the upper extremities due to cervical stenosis.  Pages 17 and 18.  However, Dr. S. B. had stated that cervical radiculopathy did not involve the forearms and hands and a possible diagnosis was small fiber polyneuropathy due to diabetes.  Page 21.  

The Veteran further testified that as to his feet he had had to run with combat boots (which was the apparent basis for the opinion of M. D., a podiatrist, that bilateral hallux valgus with bunions were present during service).  Page 27.  Also, a 1989 physician's note indicated that the Veteran had been treated for "hyperglycemia" and hypertension for some time.  Page 30.  He had begun having problems from a LBBB in 2007, and the Veteran felt that this was also related to his diabetes.  Page 32.  

On VA examination in July 2015 the Veteran had elevated diastolic and systolic blood pressure readings.  It was noted that he took Lisinopril to control his blood pressure.  A chest X-ray revealed his heart was unremarkable.  An echocardiogram revealed his left ventricle and ejection fraction were normal, there was mild left atrial enlargement, and that was a trace-to-mild mitral regurgitation.  An EKG revealed a LBBB.  

The Veteran was afforded several VA examinations in July 2015.  A Disability Benefits Questionnaire (DBQ) for diabetes mellitus reflects that he had peripheral neuropathy of both upper and both lower extremities.  It was reported that he had an (unspecified) cardiac condition which was at least as likely as not due to diabetes mellitus.  

A DBQ for Heart conditions noted that the Veteran had hypertensive heart disease and a LBBB.  The Veteran related that the onset of his symptoms of LBBB was in 2008 when he was seen for a syncopal episode.  However, none of his heart conditions qualified within the generally accepted medical definition of ischemic heart disease.  He did not have congestive heart failure.  He had mitral regurgitation and aortic sclerosis.  He did not have cardiac hypertrophy.  The examiner concluded stating that the Veteran had an established diagnosis of LBBB.  

A DBQ for Hypertension noted that the Veteran reported the onset of his symptoms was in 1998, and had progressively worsened and was not well controlled despite regular use of medication.  It was noted that an EKG showed signs of cardiac dilatation, left ventricular and left atrial enlargement, and a LBBB but no signs of ischemia.  

A DBQ for conditions of the hands and fingers shows that the Veteran had diagnoses of bilateral carpal tunnel syndrome (CTS) and he related that the onset was in 1997, when he developed numbness and tingling, as well as mild weakness, in both hands and the condition was diagnosed in 2002 at a private clinic but that surgery had not helped.  However, it was noted that his bilateral CTS was currently asymptomatic.  

A DBQ for conditions of the hips and thighs reported that the Veteran had trochanteric pain syndrome, bilaterally, and degenerative arthritis of the right hip.  A physical examination was conducted.  

A DBQ for conditions of the feet reflects that the Veteran had bilateral pes planus and bilateral hallux valgus, and a Morton's neuroma of the left foot.  

A DBQ for or peripheral neuropathy reflects that the Veteran had diabetic peripheral neuropathy of both upper extremities and both lower extremities.  He had moderate incomplete paralysis of the radial nerve, median nerve, and ulnar nerve of each upper extremity, and mild incomplete paralysis of the sciatic nerve of each lower extremity.  It was noted than an EMG had described evidence of small fiber neuropathy.  

After a review of records the examiner opined that the Veteran's hypertension was less likely as not incurred or caused by an inservice injury, event or illness.  The rationale was that there was no objective evidence of record to show a diagnosis of hypertension during active service.  Although the Veteran may have had isolated, episodes of higher than normal blood pressure readings, the actual diagnostic criteria, which included 3 consecutively documented abnormal readings on different days was not made until 1998.  

After a review of records the examiner opined that the Veteran's hypertension was less likely as not proximately due to or the result of his service-connected diabetes.  The rationale was that from available medical records his hypertension was diagnosed prior to his diabetes mellitus, type II.  As to the matter of aggravation, the examiner could not establish a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation but, regardless, the hypertension was not at least as likely as not aggravated beyond its natural progression by his diabetes.  The rationale was that while diabetes had been shown in literature to accelerate atherosclerosis, which could lead to hypertension, and which in turn could lead to blood vessel damage resulting in a stroke, heart failure, myocardial infarction, and kidney disease, the Veteran did not have a history of any of these problems nor current evidence of these problems.  There was no evidence to show that his hypertension had been aggravated beyond its natural history by his diabetes.  

After a review of records the examiner opined that the Veteran's LBBB was less likely as not incurred or caused by an inservice injury, event or illness.  The rationale was that the LBBB had occurred long after service, in 2008, as shown in the medical treatment records, and was unrelated to the Veteran's health at the time of service discharge in 1970.  

After a review of records the examiner opined that the Veteran's LBBB was less likely as not proximately due to or the result of his service-connected diabetes.  The rationale was that LBBB had not been shown in medical literature to be proximately due to or the result of diabetes.  

As to the matter of aggravation of LBBB, the examiner could establish a baseline level of severity based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation, and the examiner stated that the current severity of the condition was not greater than the baseline.  

The examiner concluded stating that the Veteran's LBBB was likely caused by the claimed hypertension.  Also, the Veteran had evidence of hypertensive heart disease.  So, it was at least as likely as not that the LBBB was a manifestation of his longstanding hypertension.  The longstanding hypertension put the Veteran at risk for ischemic heart disease, as did his diabetes, so it, i.e., the LBBB, was a combination of all these factors.  

Further VA medical opinions were obtained in November 2015.  After a review of records a medical opinion was rendered that the Veteran's diabetic peripheral neuropathy of the feet and hands was related to his diabetes resulting from inservice herbicide exposure.  However, as to the Veteran's arms it was less likely as not that the Veteran's claimed arm and shoulder condition consisting of rotator cuff tendinopathy was related to, caused by and/or aggravated by his service-connected diabetes, including any form of peripheral neuropathy due either to herbicide exposure or to diabetes because the etiology for rotator cuff tendinopathy and/or impingement of the shoulders differed from and was less likely than not related to the etiology of diabetic neuropathy which included "systemic and cellular imbalances in metabolites of glucose and lipids."  Rotator cuff tendinopathy was an acquired condition related to altered and excessive loading of the soft tissues.  

As to CTS, this referred to the complex of symptoms and signs brought on by compression of the median nerve as it traveled through the carpal tunnel.  Patients commonly experienced pain and paresthesia, and less commonly weakness, in the median nerve distribution.  CTS was the most frequent compressive focal mononeuropathy.  Diabetic peripheral neuropathy was not a compressive focal mononeuropathy.  Whereas, current medical literature agreed that the etiology of diabetic peripheral neuropathy was "systemic and cellular imbalances in metabolites of glucose and lipids."  

Therefore, it was less likely than not that the Veteran's claimed arm conditions, to include impingement of the shoulder, bilateral, and bilateral CTS were related to, caused by and/or aggravated by his service-connected diabetes, including any form or peripheral neuropathy due either to herbicide exposure or to diabetes because the etiology of carpel tunnel syndrome and shoulder impingement differ from diabetic peripheral neuropathy and its related sensory-motor symptoms.  

As to the claimed condition of the hips, it was less likely than not that the Veteran's claimed hip conditions, to include, trochanteric bursitis (pain syndrome), bilateral, and right sided degenerative joint disease (DJD), were related to, caused by and/or aggravated by his service-connected diabetes, including any form or peripheral neuropathy due either to herbicide exposure or to diabetes because the etiology of the hip conditions differed from diabetic peripheral neuropathy and its related sensory-motor symptoms.  

Additional VA medical opinions were obtained in January 2016.  It was reported that current psychiatric and orthopaedic literature lacked medically-based, clinical evidence to support a nexus between the Veteran's service-connected PTSD and his bilateral CTS.  Also, the active duty records were reviewed with care and consideration.  The records were silent for diagnosis, treatment, injury and/or event related to CTS and/or distal extremity related to the neuromuscular mechanism of the arm, wrist, hand and/or cervical spine.  Therefore, it was less likely than not that the Veteran's claimed hand condition, i.e., bilateral CTS was related to, caused by and/or aggravated by military service.  

As to the Veteran's feet, the Veteran's service discharge examination showed that the Veteran had a nonspecific history of athletes feet.  However, because athletes foot is a localized fungal infection (tinea pedis) of the superficial skin layer while pes planus and hallux abductovalgus deformity were structural and architectural changes in the bone, joint and soft tissues, it was less likely than not that the Veteran's claimed foot conditions, to include pes planus and hallux abductovalgus deformities, bilaterally, were related to, caused by and/or aggravated by his time in military service.  Moreover, the inservice athlete's foot infection resolved prior to separation and, it was at least as likely as not that the dermatophytosis (tinea pedis) was acute, self-limited and transient.  Moreover, current psychiatric and orthopaedic literature lacked medically-based, clinical evidence to support a nexus between PTSD and pes planus foot construct and/or hallux abductovalgus, bilaterally.  Lastly, pes planus foot construct and/or hallux abductovalgus positioning of the first metatarsophalangeal joints were structural changes in the architecture of the foot related to pronatory forces.  Specifically, podiatric and orthopaedic specialist agreed that pes planus foot architecture was an acquired condition.  Therefore, it was less likely than not that the Veteran's claimed foot conditions, to include pes planus and hallux abductovalgus deformity, bilaterally, were related to, caused by and/or aggravated by his time in military service and/or his current service connected disabilities.  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any abnormality of heart action during service will permit service connection for arthritis or disease of the heart first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including cardiovascular-renal disease, which included hypertension, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013).  

The term cardiovascular-renal disease, including hypertension, applies to combination involvement of the type of arteriosclerosis, nephritis, and organic heart disease; and since hypertension is an early symptom long preceding the development of those diseases in their more obvious forms, a disabling hypertension within the 1-year period will be given the same benefit of service connection as any of the chronic diseases listed.  38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  

VA regulations provide that a Veteran who, during active service, served in the Republic of Vietnam during the Vietnam era, i.e., from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not so exposed.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  

However, note 2 to 38 C.F.R. § 3.309(e) provides that the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 

Also included in the list of such diseases is acute and subacute peripheral neuropathy (which means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset).  38 C.F.R. § 3.309(e).  

However, effective as to all claims pending or filed on or after September 6, 2013, VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to 38 C.F.R. § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed.Reg. 54763 - 54766 (September 6, 2013).  Here, the Veteran last served in Vietnam in December 1968.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed.Cir. 2001).  

Analysis

As will be discussed in greater detail below, because service connection is in effect for diabetic peripheral neuropathy of both upper extremities and both lower extremities, the analysis of the claims for service connection for disability of both arms and both hands and for disability of both hips and both feet will be limited to disabilities unrelated to the now service-connected diabetic peripheral neuropathy of both upper extremities and both lower extremities.  

Hypertension

Initially, the Board notes that all of the Veteran's blood pressure readings during service were within normal limits.  Although he reported having or having had high or low blood pressure when discharged from active service, the vast preponderance of the evidence establishes that his hypertension first manifested a number of years, at least nine or more years, after his military service.  Even the Veteran had reported this on several occasions.  In fact, the only medical opinion on file, i.e., the 2015 VA opinion, addressing whether hypertension was incurred during service is negative and does not support the claim.  

The Board notes that even though the Veteran is presumed to have been exposed to herbicides during service, hypertension is not a chronic disability for which there is a presumption of service connection for those who have been so exposed.  As to this, it was held in Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) it was held that "[t]o permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely [emphasis added] because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  However, in Polovick, at 54, the Court went on to say that "[t]his is not to say that statistical analysis cannot be a factor to consider when assessing whether the totality of the evidence is sufficient to establish direct service connection, even when the statistical analysis alone would be insufficient to warrant adding a disease to the section 1116(a) list of diseases for presumptive service connection.  Stefl [v. Nicholson, 21 Vet. App. 1210 (2007)], supra.  However, it cannot be the sole basis for such a determination.  Moreover, a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis.  Rather, it is the total analysis provided by the medical professional that must be weighed and considered by the Board."  

In this regard, Dr. K. H. indicated that the Veteran's hypertension could possibly be related to his inservice herbicide exposure.  Other that suggesting this mere possibility that physician offered no rationale or explanation.  More to the point, this opinion, at best, was no more than speculative inasmuch as by merely suggesting that hypertension could possibly be due to herbicide exposure also means that it might not be due to herbicide exposure.  Furthermore, while ischemic heart disease is presumptively due to inservice herbicide exposure there is no competent medical evidence that the Veteran's hypertension is a form or ischemic heart disease.  To the contrary, the VA examiner in 2015 specifically stated that neither the Veteran's hypertension nor his LBBB qualified as being within the generally accepted medical definition of ischemic heart disease.  There is no contradictory medical evidence of record to refute this opinion.  

With respect to whether hypertension was caused by the Veteran's service-connected diabetes, the 2015 VA examiner stated that such causation was not possibly inasmuch as the Veteran's hypertension manifested prior to the onset of his diabetes, thus, precluding any possibility that diabetes caused the hypertension.  

With respect to whether the Veteran's service-connected diabetes has aggravated his hypertension, there is conflicting medical evidence.  Specifically, while a 2008 VA examiner stated that the Veteran's hypertension was not aggravated by the service-connected diabetes, a 2011 VA examiner stated that diabetes could accelerate arteriosclerosis or atherosclerosis, causing decreased elasticity of blood vessels and, so, increasing the propensity for development of hypertension.  However, the opinion of the 2015 VA examiner, while acknowledging this, proceeded farther by stating that there could be blood vessel damage resulting in a stroke, heart failure, myocardial infarction or kidney disease but in this case the Veteran did not have any history or current evidence of these problems.  Thus, the opinion of the 2015 VA examiner, by virtue of taking the reasoning of the 2011 VA examiner even further, is given greater probative value in concluding that the hypertension was not aggravated beyond its natural history by the service-connected diabetes.  The Board acknowledges that the 2015 DBQ for diabetes indicated that the Veteran had an unspecified cardiac condition that was as likely as not due to diabetes.  However, not only was the cardiac condition not identified, no reasons and bases were given for that comment and, so, this isolated comment must also be given lesser probative value.  

Accordingly, for the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension and, so, service connection for hypertension is not warranted. 

LBBB

The STRs are negative for a LBBB and the evidence does not demonstrate that he had a LBBB prior to the onset of syncope in May 2007.  Moreover, the 2015 VA examiner concluded that the LBB was less likely as not incurred or caused by military service inasmuch has there was no evidence thereof at service discharge or until several decades after service.  

The Veteran has expressed his belief that his LBBB is due to inservice exposure to herbicides.  However, while competent to attest to symptoms he has experience he has not reported having any symptoms which a medical expert has related to herbicide exposure and the Veteran's competency to render probative evidence does not extend to matters beyond the knowledge of lay persons and which requires medical education, training, and expertise.  As to this, after a review of records the 2015 VA examiner opined that the Veteran's LBBB was less likely as not proximately due to or the result of his service-connected diabetes because LBBB had not been shown in medical literature to be proximately due to or the result of diabetes.  

Moreover, the 2015 VA examiner was able to establish a baseline level of severity of the LBBB based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation, and the examiner stated that the current severity of the condition was not greater than the baseline.  In other words, there was no increase in severity and, so, no aggravation.  Further, that examiner concluded stating that the Veteran's LBBB was likely caused by the claimed hypertension.  Also, the Veteran had evidence of hypertensive heart disease.  So, it was at least as likely as not that the LBBB was a manifestation of his longstanding hypertension.  However, service connection is not in effect for hypertension and, thus, even if the claimed LBBB is a manifestation of hypertension or hypertensive heart disease, this does not establish a basis for granting service connection.  Again, 
the Board acknowledges that the 2015 DBQ for diabetes indicated that the Veteran had an unspecified cardiac condition that was as likely as not due to diabetes.  However, not only was the cardiac condition not identified, no reasons and bases were given for that comment and, so, this isolated comment must also be given lesser probative value.  

Accordingly, for the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for LBBB and, so, service connection for LBBB is not warranted. 


Disability of Both Arms and Both Hands, Other Than Service-Connected Diabetic Peripheral Neuropathy of Both Upper Extremities

The STRs show that the Veteran sustained a right elbow injury in 1967, which it was felt might have caused a strain.  However, he was afforded a VA examination in 1970 which was completely negative and the diagnosis of a contusion of the olecranon of the right elbow was made solely on the basis of the Veteran's reported history of an inservice injury.  Significantly, a right elbow X-ray revealed no abnormality.  Clinical records since military service have not demonstrated that the Veteran otherwise sustained any chronic residuals of the inservice injury which must therefore be deemed to have been acute and transitory, having resolved without residual disability.  

Many years after military service the Veteran developed radiculopathy of the upper extremities stemming from multiple levels of cervical pathology.  Similarly, he developed impingement or rotator cuff tendinopathy of each shoulder, which required postservice surgery.  Additionally, postservice surgery was necessitated for his postservice development of pathology of the hands and wrist, particularly bilateral CTS and residuals of a postservice injury of the left hand.  

The Veteran reported at a 2007 VA examination that he had had bilateral shoulder problems since 1993, a point in time several decades after service.  Additionally, a January 2016 VA medical opinion was expressed, after a records review, that his bilateral CTS was less likely as not related to, caused by, or aggravated by military service.  

The Board finds the VA opinions expressed in 2015 and 2016 to be persuasive that these disabilities are unrelated to the Veteran's military service, inservice herbicide exposure, and his service-connected diabetes.  In sum, the VA unrebutted VA medical opinions expressed are that it was less likely as not that the Veteran's claimed arm and shoulder condition consisting of rotator cuff tendinopathy, which was an acquired condition related to altered and excessive loading of the soft tissues, was related to, caused by or aggravated by his service-connected diabetes, including any form of peripheral neuropathy due either to herbicide exposure because the etiology for rotator cuff tendinopathy and/or impingement of the shoulders differed from and was less likely than not related to the etiology of diabetic neuropathy.  

Essentially, this was the same rationale which was the basis for the VA medical opinion that CTS was a compressive and focal mononeuropathy; whereas, diabetic peripheral neuropathy was not a compressive focal mononeuropathy and the current medical literature agreed that the etiology of diabetic peripheral neuropathy was "systemic" in nature.  Likewise, upon this same rationale, it was opined that the CTS was not caused by or aggravated by any form of peripheral neuropathy due to herbicide exposure.   

Accordingly, for the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for disability of both arms and both hands, other than service-connected diabetic peripheral neuropathy of both upper extremities and, so, service connection is not warranted.

Disability of Both Hips To Include Disability of Both Feet, Other Than Service-Connected Diabetic Peripheral Neuropathy of Both Lower Extremities

The Veteran reported, for the first time on VA psychiatric examination in 2009, that he had had a superficial shrapnel would of the left foot during service.  Inasmuch as he also reported at that time that he had not been treated for it, the STRs are negative for any such injury.  Moreover, at service discharge he did not report having had such an injury and the remainder of the entire record is negative for any residuals of any such injury, including any scarring, and there is nothing which would link any such injury to any disability of his feet since his pes planus as well as hallux valgus and bunions affect both feet and not just the left foot.  Although he has had a Morton's neuroma of the left foot, the contemporaneous private treatment records show that this first manifested in 2006 by pain of one year duration which was of sudden onset and without trauma.  Similarly, he related at discharge from active service that his past athlete's feet, i.e., tinea pedis, had been corrected and there is no postservice clinical or lay evidence of a continuation of such tinea pedis.  There is otherwise no contemporaneous evidence of the development of chronic disability of the lower extremities, including disability of the hips and feet, during or within one year after the Veteran's discharge from military service.  

A postservice statement of a private podiatrist in 2009 that the Veteran had recently developed a Morton's neuroma of the left foot is consistent with that podiatrist's contemporaneous treatment records in 2006 of the onset of left foot pain one year earlier of sudden onset and without trauma, and as such does not relate that Morton's neuroma to the Veteran's military service.  That podiatrist reported that treatment records prior to 2006 were not available.  Thus, that podiatrist's opinion that the Veteran had bilateral pes planus and bilateral hallux valgus with bunions were present during service is clearly based upon a history related by the Veteran, such as his videoconference testimony that he had to run while wearing combat boots.  

In contrast to this is the VA medical opinion, rendered after a review of the records, that the Veteran's pes planus and hallux valgus with bunions were unrelated to his inservice tinea pedis because the former were structural in nature while the tinea pedis affects only the skin.  It was further opined, after a review of medical literature, that these disabilities were less likely as not caused or aggravated by the Veteran's military service.  This opinion did not rely upon the Veteran's more recently related history of continuous postservice pain in his feet.  While the records prior to 2006 of the private podiatrist no longer exist, when the Veteran reported having left foot pain in 2006 there was no mention of his having had longstanding pain in either foot or in both feet and there was no mention of his having, or having had, bilateral pes planus or bilateral hallux valgus with bunions, just as there was no mention of his having had surgery in 1993 for chronic knee pain or a ruptured Achilles tendon.  Consequently, the Board finds the Veteran's recently related history of continuous postservice pain in his feet, as a symptom of bilateral pes planus or bilateral hallux valgus with bunions of service origin, to be unreliable.  Accordingly, the Board gives greater weight to the VA medical opinion.  

As to the Veteran's hips, the earliest contemporary evidence of any hip disability does not antedate the 2008 clinical record of his having had right hip pain since 2007 but without any history of trauma.  X-rays at that time, more than two and a half decades after service, revealed only very mild degenerative changes, and there was an assessment of right trochanteric bursitis.  The only medical opinion of record addressing the etiology of these conditions is the 2015 VA medical opinion which found that were unrelated to his diabetes as well as any form of peripheral neuropathy from herbicide exposure because the etiologies of these conditions were unrelated.  While no opinion was expressed as to whether degenerative arthritis or trochanteric bursitis of the right hip were incurred during service, the Board finds that the evidence simply does not support such a conclusion because not only are the STRs negative for the presence of such disabilities during service and at service discharge but, also, there is no supporting evidence of continuity of symptomatology and the clinical evidence demonstrates that these first manifested decades after military service.  

Accordingly, for the foregoing reasons and bases, the Board concludes that the preponderance of the evidence is against the claim for service connection for disability of both hips and both feet, other than service-connected diabetic peripheral neuropathy of both lower extremities, and, so, service connection is not warranted.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is denied.  

Service connection for LBBB is denied.  

Service connection for disability of both arms and both hands, other than service-connected diabetic peripheral neuropathy of both upper extremities, is denied.  

Service connection disability of both hips and both feet, other than service-connected diabetic peripheral neuropathy of both lower extremities, is denied. 





____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


